889 F.2d 1099
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ruperto O. GRAVA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3154.
United States Court of Appeals, Federal Circuit.
Oct. 6, 1989.

Before BISSELL, Circuit Judge, and BENNETT and EDWARD S. SMITH, Senior Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. SE08318810119, affirming the denial by the Office of Personnel Management (OPM) of Ruperto O. Grava's deferred civil service annuity application, is affirmed.

OPINION

2
Grava claims eligibility for a deferred civil service retirement annuity based on his 3 years and 9 months of military service.  He claims no federal civilian service.


3
Military service cannot be used to establish eligibility for disability retirement.    Tirado v. Department of the Treasury, 757 F.2d 263, 264-65 (Fed.Cir.1985).  Even if Grava's military service had begun on January 1, 1937, he remains ineligible for civil service retirement benefits.  Id.